In Procedendo. On motions to dismiss. An alternative writ is granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within ten days of the date of this entry; relator shall file a brief within ten days of the filing of the evidence; respondent shall file a brief within ten days after the filing of relator’s brief; and relator may file a reply brief within seven days after filing of respondent’s brief.
Pfeifer, Lundberg Stratton, and O’Donnell, JJ., dissent and would grant the writ.